April 24, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                      MORRIS E. ROBINSON, Appellant

NO. 14-12-00723-CV                         V.

 TEXAS CONSTRUCTION SERVICES CORPORATION AND TOM BLAND,
                          Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellee Texas
Construction Services Corporation signed June 1, 2012, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We
therefore MODIFY the judgment of the court below to condition the award of
appellate attorney’s fees on the success on appeal of appellee Texas Construction
Services Corporation. As modified, the judgment of the court below is ordered
AFFIRMED. We order appellant Morris E. Robinson to pay all costs incurred in
this appeal. We further order this decision certified below for observance.